                       1     Matthew Righetti (State Bar No. 121012)
                             John J. Glugoski (State Bar No. 191551)
                       2     RIGHETTI GLUGOSKI, P.C.
                             456 Montgomery Street, Suite 1400
                       3     San Francisco, CA 94104
                             Telephone: (415) 983-0900
                       4     Facsimile: (415) 397-9005

                       5     Reuben D. Nathan, Esq. (State Bar No. 208436)
                             NATHAN & ASSOCIATES, APC
                       6     2901 W. Coast Hwy., Suite 200
                             Newport Beach, California 92663
                       7
                             Attorneys For Plaintiffs
                       8
                             ROD M. FLIEGEL, Bar No. 168289
                       9     rfliegel@littler.com
                             ALISON S. HIGHTOWER, Bar No. 112429
                    10       ahightower@littler.com
                             LITTLER MENDELSON, P.C.
                    11       333 Bush Street
                             34th Floor
                    12       San Francisco, CA 94104
                             Telephone: 415.433.1940
                    13       Facsimile: 415.399.8490

                    14       Attorneys for Defendant
                             HOME POINT FINANCIAL CORPORATION
                    15

                    16                                        UNITED STATES DISTRICT COURT

                    17                                       NORTHERN DISTRICT OF CALIFORNIA

                    18

                    19       BRANDON NORONA, individually and              Case No. 4:17-cv-07205-HSG
                             on behalf of all others similarly situated,
                    20                                                     STIPULATION AND ORDER SETTING
                                                Plaintiff,                 SETTLEMENT ADMINISTRATION
                    21                                                     SCHEDULE FOR CLASS/COLLECTIVE
                                    v.                                     SETTLEMENT PER COURT ORDER (DKT.
                    22                                                     52)
                             HOME POINT FINANCIAL
                    23       CORPORATION,
                                                                           Complaint Filed: Dec. 19, 2017
                    24                          Defendant.                 First Amended Complaint Filed: March 8, 2018

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P.C.
       333 Bush Street
          34th Floor
                             STIP. & ORDER RE SETTLEMENT ADMIN.
   San Francisco, CA 94104
         415.433.1940
                             SCHEDULE FOR CLASS SETTLEMENT
                                                                                              CASE NO. 4:17-CV-07205-HSG
                       1              Plaintiff Brandon Norona (“Norona” or “Plaintiff”) and Defendant Home Point Financial

                       2     Corporation (“Home Point” or “Defendant”) (together, the “Parties”) through their undersigned

                       3     counsel stipulate as follows:

                       4              WHEREAS, the Court granted Plaintiff’s Motion for Preliminary Approval of

                       5     Class/Collective Settlement on April 12, 2019 (Dkt. 52);

                       6              WHEREAS, the Court instructed counsel for the Parties to meet and confer and stipulate to a

                       7     schedule of dates for specific events and to submit that schedule to the Court;

                       8              WHEREAS, counsel have engaged in that meet and confer and propose a schedule to the

                       9     Court;

                    10                The Parties therefore respectfully request that the Court enter the following schedule to

                    11       implement the Court’s Order granting Preliminary Approval of Class/Collective Settlement:

                    12

                    13                                 EVENT                                                   DATE
                    14       Deadline for Settlement Administrator to mail notice to all May 20, 2019
                             putative members of the California Class and FLSA
                    15       Collective
                    16
                             Filing deadline for attorneys ' fees and costs motion         June 10, 2019
                    17

                    18       Filing deadline for incentive payment motion                  June 10, 2019
                    19
                             Deadline for California Class members to opt out or object July 20, 2019
                    20       to settlement and/or application for attorneys ' fees and
                             costs and incentive payment
                    21

                    22       Deadline for FLSA Collective members to opt in                July 20, 2019
                    23
                             Filing deadline for final approval motion                     August 19, 2019
                    24

                    25                                                                     September 23, 2019
                             Final fairness hearing and hearing on motions
                    26
                             ///
                    27
                             ///
                    28
LITTLER MENDELSON, P.C.
       333 Bush Street
          34th Floor
                             STIP. & ORDER RE SETTLEMENT ADMIN.
   San Francisco, CA 94104
                                                                              2.                   CASE NO. 4:17-CV-07205-HSG
         415.433.1940
                             SCHEDULE FOR CLASS SETTLEMENT
                       1              IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                       2

                       3     Dated:          April 19, 2019                  /s/ John Glugoski
                                                                             RIGHETTI GLUGOSKI, P.C.
                       4                                                     Attorneys for Plaintiff
                                                                             BRANDON NORONA AND THE
                       5                                                     SETTLEMENT CLASS/COLLECTIVE
                       6
                             Dated:          April 19, 2019                  /s/ Alison S. Hightower
                       7                                                     ALISON S. HIGHTOWER
                                                                             LITTLER MENDELSON, P.C.
                       8                                                     Attorneys for Defendant
                                                                             HOME POINT FINANCIAL CORPORATION
                       9

                    10                                          Attestation Regarding Signatures

                    11                I hereby attest that I have permission to file any signatures indicated by a conformed

                    12       signature (/S/) within this e-filed document.

                    13

                    14       Dated:          April 19, 2019                  /s/ Alison S. Hightower
                                                                             ALISON S. HIGHTOWER
                    15                                                       LITTLER MENDELSON, P.C.
                                                                             Attorneys for Defendant
                    16                                                       HOME POINT FINANCIAL CORPORATION
                    17

                    18                IT IS SO ORDERED except the final fairness hearing and hearing on motions will be
                    19       held on September 26, 2019 at 2:00 p.m.
                    20

                    21       Dated:          April 22, 2019
                    22                                                               HAYWOOD S. GILLIAM, JR.
                                                                                   UNITED STATES DISTRICT JUDGE
                    23

                    24       FIRMWIDE:163978212.1 096747.1001

                    25

                    26

                    27

                    28
LITTLER M ENDELSON, P.C.
       333 Bush Street
          34th Floor
                             STIP. & ORDER RE SETTLEMENT ADMIN.
   San Francisco, CA 94104
                                                                              3.                   CASE NO. 4:17-CV-07205-HSG
         415.433.1940
                             SCHEDULE FOR CLASS SETTLEMENT
